BISTLINE, Justice specially
concurring and dissenting in part.
I agree that the medical indigency application should be reinstated. My reason is a simple one: While a hearing commissioner moved to deny the application, and was seconded, no vote was ever taken on the application. Without a vote, no decision was made. Without a decision that gives timely notice to the applicant, no application can be properly denied.
I cannot understand the conflict perceived by the majority between I.R.C.P. 83(e) and I.C. § 67-5215. The rule of civil procedure explicitly states that an appeal must be filed within 42 days “where no other period of appeal is provided by statute.” In this instance, there is a statute that provides for a 30 day appeal period. See I.C. § 67-5215. Part (b) of that statute provides for a thirty day appeal period, “[ejxcept when otherwise provided by law____” (Emphasis added.) No other period is “provided by law,” because I.R.C.P. 83(e) is not law, but a rule promulgated by the Court and not the legislature. Therefore, no conflict exists between 83(e), a rule of civil procedure and the law contained in I.C. § 67-5215.